Title: From Benjamin Franklin to William Franklin, 5 January 1774
From: Franklin, Benjamin
To: Franklin, William


Dear Son,
London, Jan. 5, 1774.
I received yours of October 29, and November 2. Your December packet is not yet arrived.
No insinuations of the kind you mention, concerning Mr. G—y have reached me, and if they had, it would have been without the least effect; as I have always had the strongest reliance on the steadiness of his friendship, and on the best grounds, the knowledge I have of his integrity, and the often repeated disinterested services he has rendered me. My return will interfere with nobody’s interest or influence in public affairs as my intention is to decline all interest in them, and every active part, except where it can serve a friend, and to content myself with communicating the knowledge of them my situation may have furnished me with, and be content with giving my advice for the public benefit, where it may be asked, or where I shall think it may be attended to: for being now about entering my sixty ninth year, and having lived so great a part of my life to the public, it seems but fair that I should be allowed to live the small remainder to myself and to my friends.
If the honourable office you mention will be agreeable to him, I heartily wish it him. I only hope that if offered to him, he will insist on its being not during pleasure but quamdiu se bene gesserit.
Our friend Temple, as you will see by the papers, has been engaged in a duel about an affair in which he had no concern. As the combat was interrupted and understood to be unfinished, I thought it incumbent on me to do what I could for preventing farther mischief, and so declared my having transmitted the letters in question. This has drawn some censure upon myself, but as I grow old, I grow less concerned about censure when I am satisfied that I act rightly, and I have the pleasure of having exculpated a friend who lay undeservedly under an imputation much to his dishonour.
I am now seriously preparing for my departure to America, I purpose sending my luggage, books, instruments &c. by All or Falconer, and take my passage to New York in one of the spring or summer packets partly for settling some business with the Post office there, and partly that I may see you on my way to Philadelphia, and learn thereby more perfectly the state of affairs there. Your affectionate father,
B. Franklin.
